DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Ryan (reg. 79,586) on 6/1/2022.

The application has been amended as follows: 
(Currently Amended)  A system to wirelessly control environmental parameters of a predefined zone, comprising:
a damper assembly associated with the zone and configured to regulate the flow of air inside an air duct of the zone, the damper assembly comprising a positioning feedback system operatively coupled to a damper blade of the damper assembly, the damper assembly including a crank gear having an actuating pin, the crank gear being operatively coupled to a motor of the damper assembly, and the actuating pin being coupled to a rod of the damper assembly and configured to actuate the rod to thereby rotate the damper blade upon rotation of the crank gear;
a base for providing support to the damper and for securing and sealing the damper on an air duct;
a wireless temperature controller associated with the damper assembly, the temperature controller configured to monitor the temperature in the zone, to receive as input data representative of a desired temperature for the zone, and to communicate data representative of the zone temperature and the desired temperature and to request service at the zone; and
a control box in wireless communication with the damper assembly and the temperature controller, the control box including a microcontroller configured to provide instructions to adjust  a position of the damper blade of the damper assembly to regulate the flow of air inside the air duct of the zone based on the data representative of the zone temperature, the data representative of the desired temperature received from the temperature controller, and a current position of the damper blade of the damper assembly sensed by the positioning feedback system including a crank gear magnet, wherein the control box automatically adjusts the position of the damper blade to obtain the desired temperature in the predefined zone and to maintain the desired temperate in the predefined zone.
(Original)  The system of claim 1, wherein the control box is further configured to adjust the position of the damper blade to a partially opened position, in between a fully opened and a fully closed position, in order to allow apportion of air flow, less than the maximum amount of air flow, to pass through the damper assembly.
(Original)  The system of claim 1, wherein the positioning feedback system comprises a Hall Effect Sensor.
(Previously Presented)  The system of claim 1, wherein the damper further comprises:
a wireless energy harvesting device adapted to capture energy in an HVAC conduit; and
an energy storage device adapted to store energy captured by the energy harvesting device; 
wherein the damper assembly is configured to be capable of operating using energy generated by the energy harvesting device.
(Previously Canceled).  
(Canceled)  




(Canceled)  
(Canceled)  
(Currently Amended)  The damper of claim [[6]] 1, further comprising:
a scavenger assembly configured to harvest energy from air passing by the damper inside the air duct; and
a scavenger module configured to store energy harvested by the scavenger module.
(Canceled)  
(Currently Amended)  A method for wirelessly controlling environmental parameters of a predefined zone, the method comprising the steps of:
providing a control box including a microcontroller, a wireless temperature controller associated with the zone, and a damper assembly associated with the zone, the damper assembly comprising a base for providing support to the damper and for securing and sealing the damper on an air duct, a positioning feedback system including a crank gear magnet, the positioning feedback system operatively coupled to a damper blade of the damper assembly and a damper module comprising a crank gear having an actuating pin, the crank gear being operatively coupled to a motor of the damper, and the actuating pin being coupled to a rod of the damper blade assembly and configured to actuate the rod to thereby rotate the blade upon rotation of the crank gear, the damper module for actuating damper assembly operation;
collecting data representative of the environmental parameters of the zone and data representative of desired temperature for the zone via the wireless temperature controller;
wirelessly transmitting the collected data from the wireless temperature controller to the control box;
processing the collected data to determine a corresponding control signal;
wirelessly transmitting the control signal from the control box to the damper assembly; and
actuating damper assembly operation, in response to the control signal, by adjusting  a position of the damper blade of the damper assembly, using the positioning feedback system, to regulate the flow of air.
(Previously Presented) The system according to claim 1, further comprising: 
	an outdoor temperature sensor positioned to measure outdoor temperature and configured to transmit data indicative thereof to the control box, and
	a leaving air temperature sensor configured to measure HVAC output air and transmit data indicative thereof to the control box, 
	wherein the control box is configured to control a HVAC equipment between a heating high limit and a cooling low limit utilizing data received from the outdoor temperature sensor and the leaving air temperature sensor.
(Currently Amended) The system according to claim 1, wherein the crank gear magnet is disposed proximate to the crank gear for determining [[a]] the position of the damper blade via position of the crank gear.
(Currently Amended) The damper according to claim [[6]] 11, wherein the crank gear magnet is disposed proximate to the crank gear for determining [[a]] the position of the damper blade via position of the crank gear.
(Currently Amended) The method according to claim 11, further comprising, determining [[a]] the position of the damper blade based on  a position of [[a]] the crank gear magnet placed proximate to the crank gear.
(Previously presented) The method according to claim 11, further comprising powering the damper assembly and/or the control box, at least in part, via energy generated by an energy harvesting device of the damper assembly.
(Previously Presented) The method according to claim 11, further comprising
with an outdoor temperature sensor, measuring the outdoor temperature and transmitting data indicative thereof to the control box;
with a leaving air temperate sensor, measuring a HVAC output air and transmitting data indicative thereof to the control box;
controlling an HVAC equipment between a heating high limit and cooling low limit utilizing data received from the outdoor temperature sensor and leaving air temperature sensor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fail to teach or suggest, individually or in combination, the elements of a damper blade of the damper assembly, the damper assembly including a crank gear having an actuating pin, the crank gear being operatively coupled to a motor of the damper assembly, and the actuating pin being coupled to a rod of the damper assembly and configured to actuate the rod, a base for providing support to the damper and for securing and sealing the damper on an air duct, and the position feedback system including a crank gear magnet, in combination with the remaining limitations as set forth in each respect independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119